Citation Nr: 0004843	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 22, 1997 
for an award of special monthly pension benefits based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1917 to 
September 1919.  He died in March 1967.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's claim for entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance was received on September 22, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to September 22, 
1997 for an award of special monthly pension benefits based 
on the need for regular aid and attendance have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 3.402 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) in that she has presented a plausible claim, one which 
is meritorious, or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the appellant has been in receipt of 
death pension benefits for many years subsequent to the 
veteran's death in March 1967.  She believes that she is also 
entitled to special monthly pension benefits based on the 
need for regular aid and attendance since May 1992.  She 
contends that she submitted a claim for such benefits, and 
that she was in need of such medical care, at that time.

A surviving spouse of a veteran of a period of war who is in 
need of the regular aid and attendance of another person is 
entitled to a special monthly pension.  38 U.S.C.A. § 1541 
(West 1991).  In order to qualify for such a special monthly 
pension, it must be factually established that the surviving 
spouse is so helpless or nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§§ 3.351, 3.352 (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any appellant 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (1999); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 1991); Quarles v. Derwinski, 3 
Vet.App. 129, 134 (1992).

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation (DIC) based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  In particular, the effective date of an award of aid 
and attendance benefits to a surviving spouse is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.402(c) (1999).

The regulations contain two exceptions for the assignment of 
an effective date for an award of aid and attendance 
benefits.  First, when an award of DIC or pension based on an 
original or reopened claim is effective for a period prior to 
date of receipt of the claim, any additional DIC or pension 
payable to the surviving spouse by reason of need for aid and 
assistance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. 
§ 3.402(c) (1999).  Further, for the purpose of granting aid 
and attendance benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may 
constitute the date of receipt of the claim.  38 C.F.R. 
§ 3.402(c)(2) (1999).

However, the instant case does not involve a claim for 
retroactive death pension or DIC benefits and there is no 
evidence that the appellant's care was provided at VA 
expense.  Therefore, the latter part of 38 C.F.R. § 3.402(c) 
(1999) and 38 C.F.R. § 3.402(c)(2) (1999) are not for 
application.  Accordingly, the Board will proceed to analyze 
the appellant's claim pursuant to the general rule that the 
assigned effective date must be the later of the date of 
receipt of the claim or date entitlement arose.

In September 1997, the appellant submitted a letter from 
Primary Care Consultants that stated that she had diabetes 
and degenerative arthritis and that she was in need of the 
services of a home health aide.  The RO accepted this report 
as an informal claim for aid and attendance benefits and 
granted benefits effective from September 22, 1997.  After a 
thorough review of the record, the Board cannot identify an 
earlier claim for special monthly pension benefits based on 
the need for regular aid and attendance.  The appellant has 
claimed that the proper effective date should be May 1992.  
However, the only document submitted by the appellant in May 
1992 was an improved pension eligibility verification report 
that was submitted in conjunction with her continued receipt 
of death pension benefits.  This document made no mention of 
the appellant's medical status and cannot be construed as a 
claim for aid and attendance benefits.

The appellant appeared at a hearing before the RO in March 
1999 and testified that she suffered a heart attack in 1993 
and that she has needed the aid and attendance of another 
person since that time.  The appellant submitted an itemized 
hospital bill from April 1993 in support of this statement.  
She also believed that the VA should have informed her of the 
availability of aid and attendance benefits at the time she 
filed for service connection for the cause of the veteran's 
death.  Ms. [redacted], the appellant's paid assistant, testified 
that she has helped the appellant with bathing, cleaning, 
cooking, and household chores for the past ten years. 

The Board accepts as credible the appellant's testimony that 
she required the aid and assistance of another person prior 
to September 1997.  However, there was no claim or medical 
evidence submitted by the appellant prior to that date which 
would have placed the RO on notice of her medical condition.  
Regardless of the date on which the appellant began to need 
regular aid and attendance, her actual claim and accompanying 
medical information were not received until September 1997.  
The law with respect to effective dates is clear and does not 
provide a basis for the award of special monthly pension 
based on the need for regular aid and attendance of another 
person prior to the date of receipt of the claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
The benefit sought on appeal is accordingly denied.


ORDER

An effective date prior to September 22, 1997 for an award of 
special monthly pension benefits based on the need for 
regular aid and attendance is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

